DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-12, and 14-21 are allowed.  The following is an examiner’s statement of reasons for allowance:

Claim 1 recites the unique feature of using the sound pickup device to acquire a mixed sound of the first reproduction sound and the second reproduction sound, and wherein a first/second similarity degree indicating a similarity between a piece of data of the first/second reproduction sound and a piece of data of the mixed sound is maximized when the piece of data of mixed sound is located at the first/second position.
Claims 11 and 21 both recite the similar unique feature of the processor acquiring a mixed sound of the first reproduction sound and the second reproduction sound, and wherein a first/second similarity degree indicating a similarity between a piece of data of the first/second reproduction sound and a piece of data of the mixed sound is maximized when the piece of data of mixed sound is located at the first/second position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Examiner, Art Unit 2653